Dear Captain Williams,
Your request for an Attorney General Opinion was forwarded to me for research and reply.  Your request posed the following question:
     Whether an organized pigeon shoot would violate any Louisiana Statutes?
The only statute which may apply to this activity is La. R.S.14:102.1.  Cruelty to animals.  However, La. R.S. 14:102.1(D) states,
     "For the purposes of this Section, fowl shall not be defined as animals."
This section specifically exempts fowl from the provisions of this statute. Webster's Unabridged Dictionary 725 (2d ed. 1971) defines fowl as "any bird."
Since a pigeon is a bird, it is classified as a fowl.  Therefore a pigeon is exempt from the provisions of La. R.S. 14:102.1.
This office expresses no opinion regarding Department of Wildlife and Fisheries rules or regulations nor local ordinances.  This opinion, as you requested, reflects the current status of the Louisiana Statutes in this area; for a complete evaluation of the legality of this activity I strongly suggest that you contact the Department of Wildlife and Fisheries and your local city or Parish Attorney's Office.  If this office may be of any further assistance, please do not hesitate to contact us.
Sincerely,
BY: J. CLAYTON CULOTTA Assistant Attorney General RPI/JCC:ckj